F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         NOV 23 2001
                          FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


    FLOYD BLACKBURN,

              Petitioner-Appellant,

    v.                                                 No. 01-2104
                                              (D.C. No. CIV-00-295 BB/LCS)
    JOE WILLIAMS, Warden, Lea County                     (D. N.M.)
    Correctional Facility; GARY
    JOHNSON, Governor, State of New
    Mexico; ROBERT PERRY, Secretary
    of Corrections; NEW MEXICO
    CORRECTIONS DEPARTMENT,
    State of New Mexico; WACKENHUT
    CORRECTIONS CORPORATION, a
    Florida Corporation; LEA COUNTY,
    New Mexico; ATTORNEY GENERAL
    FOR THE STATE OF NEW MEXICO,

              Respondents-Appellees.


                          ORDER AND JUDGMENT            *




Before KELLY , BALDOCK , and LUCERO , Circuit Judges.




*
      The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The Court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
       Petitioner Floyd Blackburn, proceeding pro se, appeals the district court’s

denial of his motion to alter or amend the judgment filed in his habeas proceeding

brought pursuant to 28 U.S.C. § 2241. The district court dismissed petitioner’s

§ 2241 petition for failure to exhaust state court remedies.        1
                                                                        Erroneously believing

that the district court still had jurisdiction over his § 2241 petition,       2
                                                                                   petitioner

thereafter filed a motion for summary judgment. The district court construed the

summary judgment motion as one for relief from the judgment under Fed. R. Civ.

P. 60(b) and denied it. Petitioner then filed the motion at issue here, arguing that

the district court erred in treating his summary judgment motion as one seeking

relief from judgment under Rule 60(b).

       Before petitioner can proceed on appeal, he must obtain a certificate of

appealability from this Court under 28 U.S.C. § 2253(c). To do so, petitioner

must show that jurists of reason would both “find it debatable whether the district

court was correct in its procedural ruling” and “find it debatable whether the

petition states a valid claim of the denial of a constitutional right.”            Slack v.

McDaniel , 529 U.S. 473, 484 (2000). Because Blackburn did not have an action

1
      Petitioner’s appeal of the dismissal order was docketed in this Court as
appeal No. 00-2240. By order and judgment entered November 29, 2000, this
Court denied petitioner a certificate of appealability and dismissed that appeal.
2
       It appears that petitioner mistook this Court’s decision dismissing an earlier
interlocutory appeal for lack of jurisdiction (No. 00-2111) as the decision in his
appeal on the merits (No. 00-2240), and therefore believed that his § 2241 action
was still pending in the district court.

                                               -2-
pending in the district court upon which the court could grant summary judgment,

the district court correctly construed his motion for summary judgment as a Rule

60(b) motion. Based on our review of the record, we conclude that petitioner has

not made the required showing under   Slack .

      Accordingly, petitioner’s application for a certificate of appealability is

DENIED and the appeal is DISMISSED. Petitioner’s “Motion for a Writ of

Mandamus,” which seeks to compel respondents to file a brief in this appeal,

is DENIED.


                                                     Entered for the Court



                                                     Carlos F. Lucero
                                                     Circuit Judge




                                         -3-